DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 12/30/2019 has been acknowledged.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Grey or Greyscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Status of Application
Claims 1-8 are pending. Claims 1 and 5 are the independent Claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitations of determining a voltage term, determining a flux term, and determining a corrected flux, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, “determining a voltage term, determining a flux term, and determining a corrected flux” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the determining a voltage term, determining a flux term, and determining a corrected flux steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a voltage term, determining a flux term, and determining a corrected flux) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining a voltage term, determining a flux term, and determining a corrected flux steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-4 and 6-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 4.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 states “the method” however Claim 5 is a system claim. Further, “the method” was not properly introduced in the system claims, thus it is unclear if there are antecedent issues, mixing statutory category issues... As currently presented, Claim 5 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret this as ”further”. Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-8 are rejected under 35 USC 103 as being unpatentable over Kobayashi (United States Patent Publication 2019/0229664) in view of Hunter (United States Patent Publication 2013/0221885).
With respect to Claim 5: While Kobayashi discloses “A system for detecting and compensating for errors in flux during operation of a motor system” [Kobayahsi, Abstract, ¶ 0032, 0041, and 0236-0237];
“comprising: a sensor system, wherein the sensor system is configured to receive data regarding an operating environment of the motor system from at least one sensor” [Kobayahsi, ¶ 0032, 0036-0037, 0056-0057, and 0064]; 
“and a controller” [Kobayahsi, ¶ 0068-0072]; 

“and wherein the controller is configured to detect and compensate for errors in flux estimation in operation of the motor system” [Kobayahsi, ¶ 0068-0072, 0143-0153, and 0209-0211]; 
“wherein the controller is configured to: determine a voltage compensation term by comparing an expected voltage and an actual voltage” [Kobayahsi, ¶ 0143-0153]; 
“determine a flux compensation term by passing the voltage compensation term” [Kobayahsi, ¶ 0143-0153, 0203, 0209-0211, 0228-0232 and Figures 3 and 13]; 
“and determine a corrected flux component value by comparing the flux compensation term with a flux value stored in a look-up table” [Kobayahsi, ¶ 0143-0153 and 0228-0232]; 
“wherein the system receives operating parameters based on data regarding the operating environment of the motor system” [Kobayahsi, ¶ 0143-0153, 0203, 0209-0211, 0228-0232 and Figures 3 and 13];
Kobayashi does not specifically state that a low-filter is used.
Hunter, which is also flux controller system teaches “low-pass filter” [Hunter, ¶ 0301-0304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 6: Kobayashi discloses “The system of claim 5, wherein the method further determines a corrected torque value based on the corrected flux component value” [Kobayahsi, ¶ 0032, 0143-0153, 0203, 0209-0211, and 0228-0232].
With respect to Claim 7: While Kobayashi discloses “The system of claim 5, wherein the received operating parameters include at least one of a cutoff frequency and a period length” [Kobayahsi, ¶ 0032, 0143-0153, 0203, 0209-0211, and 0228-0232];
Kobayashi does not specifically state cutoff frequency.
Hunter, which is also flux controller system teaches “low-pass filter” and later “cut off frequency” [Hunter, ¶ 0301-0304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 8: While Kobayashi discloses “The system of claim 5, wherein data regarding the operating environment of the vehicle includes data regarding at least one of heat, aging, and saturation of at least one component of the motor system” [Kobayahsi, ¶ 0032, 0143-0153, 0203, 0209-0211, and 0228-0232].
With respect to Claims 1-4: all limitations have been examined with respect to the system in claims 5-8. The method taught/disclosed in claims 1-4 can clearly perform on the system of claims 5-8. Therefore claims 1-4 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669